                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                        SAN JOSE DIVISION

                                   5

                                   6     UNITED STATES OF AMERICA,                         Case No. 08-cr-00361-BLF
                                   7                    Plaintiff,                         ORDER FINDING THAT DEFENDANT
                                                                                           HAS VIOLATED THE CONDITIONS
                                   8             v.                                        OF HIS SUPERVISED RELEASE
                                   9     GARY ROLLER,                                      [Re: ECF 297]
                                  10                    Defendant.

                                  11

                                  12          On June 11, 2018, United States Probation Officer Janie Zhuang filed a Form 12 charging
Northern District of California
 United States District Court




                                  13   Defendant Gary Roller with violating the terms of his supervised release. The Court held an

                                  14   evidentiary hearing on December 18, 2018, and it accepted supplemental briefs filed by Defendant

                                  15   and the Government on January 8, 2019 and January 22, 2019, respectively.

                                  16          For the reasons set forth below, the Court finds by a preponderance of the evidence that

                                  17   Defendant VIOLATED Standard Condition Number 3 as set forth in Charge 1 of the January 11,

                                  18   2018 Form 12.

                                  19    I.    BACKGROUND

                                  20          On May 20, 2013, a judgment of conviction was entered against Defendant on Count 2 of

                                  21   the Second Superseding Indictment, Possession of Visual Depictions of Minors Engaged in

                                  22   Sexually Explicit Conduct in violation of 18 U.S.C. § 2252(a)(4)(B). See Judgment, ECF 211.

                                  23   Defendant was sentenced to a 24-month term of imprisonment followed by a 5-year term of

                                  24   supervised release. See id. Officer Zhuang testified at the evidentiary hearing that Defendant’s

                                  25   term of supervised release commenced on November 7, 2014.

                                  26          On October 16, 2016, a Second Amended Form 12 was filed, charging Defendant with

                                  27   three violations of the conditions of supervised release. See Second Am’d Form 12, ECF 263.

                                  28   With respect to Charges 1 and 3, relating to Defendant’s obligation to take polygraphs, the
                                   1   Government dismissed Charge 1 and then-assigned District Judge Ronald M. Whyte declined to

                                   2   find a violation based on Charge 3. See Minute Entries, ECF 251 & 264. With respect to Charge

                                   3   2, Judge Whyte found that Defendant had violated the terms of supervised release and he

                                   4   sentenced Defendant to 50 hours of community service. See Minute Entry, ECF 267. Charge 2

                                   5   alleged that Defendant violated Standard Condition Number 3 of his terms of supervised release,

                                   6   requiring him to follow the instructions of his probation officer. See Second Am’d Form 12, ECF

                                   7   263.

                                   8           The case was reassigned to the undersigned on November 3, 2016. See Order Reassigning

                                   9   Case, ECF 266. On June 11, 2018, Probation Officer Zhuang filed the Form 12 that is the subject

                                  10   of this order, charging Defendant with violating Standard Condition Number 3 of his terms of

                                  11   supervised release, requiring Defendant to follow the instructions of his probation officer.

                                  12   Defendant requested an evidentiary hearing, which was held on December 18, 2018. The
Northern District of California
 United States District Court




                                  13   Government called Probation Officer Zhuang to testify and submitted documentary evidence.

                                  14   Defendant did not testify or submit evidence. At the conclusion of the hearing, Defendant’s

                                  15   counsel requested an opportunity to submit a post-hearing brief, and the Government requested an

                                  16   opportunity to respond to any such brief. The Court granted both requests. Defendant’s post-

                                  17   hearing brief was filed on January 8, 2019, and the Government’s response brief was filed on

                                  18   January 22, 2019. The matter thereafter was submitted for decision.

                                  19    II.    LEGAL STANDARD

                                  20           “[A] district court may revoke a term of supervised release, and require the person to serve

                                  21   in prison all or part of the term of supervised release . . . if the court . . . finds by a preponderance

                                  22   of the evidence that the defendant violated a condition of supervised release.” United States v.

                                  23   Lomayaoma, 86 F.3d 142, 146 (9th Cir. 1996) (internal quotation marks and citation omitted); see

                                  24   also 18 U.S.C. § 3583(e)(3) (setting forth requirements for revoking supervised release).

                                  25   Revocation of supervised release is reviewed for abuse of discretion. Lomayaoma, 86 F.3d at 146.

                                  26    III.   DISCUSSION

                                  27           The June 11, 2018 Form 12 contains one charge, Charge 1, alleging that Defendant

                                  28   violated Standard Condition Number 3 of the terms of supervised release. Standard Condition
                                                                                           2
                                   1   Number 3 provides that: “The defendant shall answer truthfully all inquiries by the probation

                                   2   officer and follow the instructions of the probation officer.” Judgment at 3, ECF 211. The Form

                                   3   12 alleges that Defendant violated Standard Condition Number 3 by failing to follow Probation

                                   4   Officer Zhuang’s instructions on multiple occasions: (1) on August 14, 2017, Defendant refused

                                   5   an instruction to complete a Post-Conviction Risk Assessment (“PCRA”) questionnaire; (2) on

                                   6   January 9, 2018, Defendant refused an instruction to sign the United States Probation System

                                   7   Offender Notice and Acknowledgement of Duty to Register as a Sex Offender; (3) on December

                                   8   18, 2017, Defendant refused an instruction to report to the probation office for a cell phone

                                   9   inspection, and although Defendant later submitted his cell phone for a manual inspection during a

                                  10   home visit, he refused to allow a cell phone inspection device to be connected to his cell phone;

                                  11   (4) on May 24, 2018, Defendant again refused an instruction to complete the PCRA questionnaire;

                                  12   and (5) on June 2, 2018, Defendant refused an instruction to provide proof of sex offender
Northern District of California
 United States District Court




                                  13   registration. Form 12 at 3, ECF 297.

                                  14          A.      Refusal to Complete PCRA Questionnaire

                                  15          Probation Officer Zhuang testified that Defendant refused her instructions to complete a

                                  16   PCRA questionnaire on August 14, 2017, and again on May 24, 2018. A copy of the PCRA

                                  17   questionnaire was admitted as Government’s Exhibit 2. Defendant stated that he was concerned

                                  18   that information he provided in the PCRA questionnaire would be used against him.

                                  19          Officer Zhuang stated that the PCRA questionnaire, which was implemented in 2010 and

                                  20   is used nationally, must be completed annually by all individuals on supervised release. Part 1 of

                                  21   the PCRA asks the offender to respond to eighty statements by circling a number – 1, 2, 3, or 4.

                                  22   The number 1 indicates “disagree,” 2 indicates “uncertain,” 3 indicates “agree,” and 4 indicates

                                  23   “strongly agree.” See Gov’t Exh. 2. Officer Zhuang testified that Part 2 of the PCRA, which is

                                  24   not included in the Government’s Exhibit 2, asks the probation officer to fill in basic information

                                  25   about the offender such as marital status, criminal history, substance abuse history, and the like.

                                  26   The probation officer enters the information from the PCRA into a computer database, which

                                  27   provides a risk category for the offender – high, moderate, low moderate, or low. After the

                                  28   information from the PCRA is entered into the database, Part 1 containing the offender’s
                                                                                         3
                                   1   responses is shredded.

                                   2          On cross-examination, defense counsel elicited testimony from Officer Zhuang that

                                   3   Defendant automatically was placed in the high risk category because of his conviction offense.

                                   4   Defense counsel suggested that as a result there was no need to require Defendant to complete the

                                   5   PCRA questionnaire.

                                   6          On redirect examination, Officer Zhuang testified that in addition to providing a risk

                                   7   category, the PCRA questionnaire indicates dynamic risk factors, such as cognition, peer

                                   8   influences, substance abuse, and employment, which may be helpful in treatment of the offender.

                                   9   Officer Zhuang testified that the PCRA is used only as a treatment tool, and that it cannot be used

                                  10   as the basis for a supervised release violation.

                                  11          On recross-examination, defense counsel challenged Officer Zhuang’s statement that the

                                  12   PCRA cannot be used against the offender. Counsel asked whether Defendant has been given
Northern District of California
 United States District Court




                                  13   legal immunity for his responses to the PCRA questionnaire, and whether Officer Zhuang would

                                  14   be required to testify regarding her recollection of his responses to the questionnaire if

                                  15   subpoenaed. Officer Zhuang stated that she did not understand the questions, at which point

                                  16   defense counsel dropped the line of inquiry. However, counsel then argued to the Court that,

                                  17   despite Officer Zhuang’s testimony regarding the manner in which the PCRA questionnaire is

                                  18   used, Defendant cannot be penalized for failing to complete it because it might be incriminating.

                                  19          Defendant relies on the Ninth Circuit’s decision in United States v. Antelope, which

                                  20   involved a defendant convicted of possession child pornography who was required to participate

                                  21   in a sexual abuse treatment program as a condition of probation and later as a condition of

                                  22   supervised release. United States v. Antelope, 395 F.3d 1128, 1131-32 (9th Cir. 2005). The

                                  23   program required the defendant, Antelope, to disclose his full sexual history, including all past

                                  24   sexual criminal offenses. Id. When Antelope refused to comply on Fifth Amendment grounds,

                                  25   the district court revoked his probation and later revoked his supervised release. Id. On appeal,

                                  26   the Ninth Circuit held that in order to establish his Fifth Amendment claim, Antelope had to prove

                                  27   that (1) the testimony desired by the government carried the risk of incrimination, and (2) the

                                  28   penalty he suffered for refusing to provide the testimony amounted to compulsion. Id. at 1134.
                                                                                          4
                                   1          With respect to the first prong of the test, the Ninth Circuit held that “[t]he Fifth

                                   2   Amendment privilege is only properly invoked in the face of ‘a real and appreciable danger of

                                   3   self-incrimination.’” Antelope, 395 F.3d at 1134 (quoting McCoy v. Comm’r, 696 F.2d 1234,

                                   4   1236 (9th Cir. 1983)). That requirement was met because “Antelope’s risk of incrimination was

                                   5   ‘real and appreciable.’” Id. at 1135. The Ninth Circuit inferred from Antelope’s “steadfast refusal

                                   6   to comply” that his sexual history would reveal past sex crimes. Id. The Ninth Circuit also

                                   7   presumed that “any admissions of past crimes would likely make their way into the hands of

                                   8   prosecutors.” Id. The Ninth Circuit found that the second prong of the test also was met, as

                                   9   Antelope was sentenced to a longer prison term because he refused to comply with the program’s

                                  10   disclosure requirements. Id. at 1138. Under those circumstances, the Ninth Circuit held that

                                  11   revocation of Antelope’s probation and supervised release for failure to comply with the sex

                                  12   offender program violated his Fifth Amendment right against self-incrimination. Id. at 1139.
Northern District of California
 United States District Court




                                  13          The present case is factually distinguishable from Antelope. Completing the PCRA

                                  14   questionnaire does not require Defendant to reveal past crimes or indeed any specific conduct.

                                  15   The questionnaire asks Defendant to indicate his feelings of agreement or disagreement in

                                  16   response to eighty statements. Defendant argues that those responses potentially could be

                                  17   incriminating, citing statement 13 (“The more I got away with crime the more I thought there was

                                  18   no way the police or authorities would ever catch up with me”), statement 15 (“I have helped out

                                  19   friends and family with money acquired illegally”), statement 33 (“On the streets I would tell

                                  20   myself I needed to rob or steal in order to continue living the life I had coming,”), statement 45 (“I

                                  21   have justified selling drugs, burglarizing homes, or robbing banks by telling myself that in [sic]

                                  22   didn’t do it someone else would”), statement 50 (“When I commit a crime or act irresponsibly I

                                  23   will perform a ‘good deed’ or do something nice for someone as a way of making up for the harm

                                  24   I have caused”), and statement 71 (“I have told myself that I would never have had to engage in

                                  25   crime if I had had a good job”). However, responding with a 1, 2, 3, or 4, indicating agreement or

                                  26   disagreement with these statements, would not incriminate Defendant in the manner described in

                                  27   Antelope. “[B]ecause the Fifth Amendment’s self-incrimination clause was designed to effect the

                                  28   practical and beneficent purpose of preventing inquisitorial interrogation, it may only be invoked
                                                                                         5
                                   1   when the threat of future criminal prosecution is reasonably particular and apparent.” Antelope,

                                   2   395 F.3d at 1134. An offender’s responses to the types of statements highlighted by Defendant

                                   3   does not satisfy this requirement.

                                   4          Moreover, while the Ninth Circuit presumed that Antelope’s disclosures regarding his

                                   5   sexual history, including past crimes, would be transmitted to prosecutors, there is no evidence in

                                   6   this record indicating that Defendant’s responses to the PCRA questionnaire would be transmitted

                                   7   anywhere. To the contrary, Officer Zhuang testified that after being input into the database, the

                                   8   offender’s responses are shredded; that the questionnaire is used only as a treatment tool; and that

                                   9   the questionnaire cannot be used as a basis for revoking supervised release. Based on this record,

                                  10   this Court cannot find that requiring Defendant to complete the PCRA questionnaire, which was

                                  11   implemented almost twenty years ago and is used nationally as a probation tool, violated

                                  12   Defendant’s Fifth Amendment rights.
Northern District of California
 United States District Court




                                  13          Accordingly, the Court finds that the Government has proved by a preponderance of the

                                  14   evidence that Defendant violated Standard Condition Number 3 when he refused to complete the

                                  15   PCRA questionnaire at Officer Zhuang’s request.

                                  16          B.      Refusal to Sign Notice and Acknowledgment of Duty to Register

                                  17          Officer Zhuang testified that on January 9, 2018, Defendant refused her instruction to sign

                                  18   the United States Probation System Offender Notice and Acknowledgement of Duty to Register as

                                  19   a Sex Offender (“Notice and Acknowledgement”). A copy of the Notice and Acknowledgement

                                  20   was admitted as Government’s Exhibit 3. By signing Option B, which was the portion Defendant

                                  21   was asked to sign, an offender acknowledges that: he has a duty to register as a sex offender under

                                  22   state law; currently, the State of California cannot accept registration pursuant to the federal Sex

                                  23   Offender Registration and Notification Act of 2006 (“federal Act”); he has a duty to maintain

                                  24   contact with his probation officer to determine if and when California will accept such registration

                                  25   under the federal Act; and if his federal supervision is transferred to another district, his duty to

                                  26   register under the federal Act will be governed by that district’s policy and the laws of that state.

                                  27   Gov’t Exh. 3. Officer Zhuang testified that the Notice and Acknowledgement was implemented in

                                  28   December 2017 and that it is used nationally. She stated that Defendant did not want to sign the
                                                                                          6
                                   1   Notice and Acknowledgment because he did not want to agree to the language contained therein.

                                   2   She believed he was concerned about appearing to agree to a future change in California state law.

                                   3          On cross-examination, defense counsel questioned Officer Zhuang about why Defendant

                                   4   was required to sign the Notice and Acknowledgement when California had not yet adopted the

                                   5   federal Act and when Defendant clearly knows he has to register as a sex offender every year and

                                   6   does so. The thrust of the questions suggested that requiring Defendant to sign the Notice and

                                   7   Acknowledgment was unnecessary. Officer Zhuang stated that the purpose of the form was to

                                   8   advise offenders about the current obligation to register as a sex offender, and to advise them of a

                                   9   potential future change in California state law which could affect that obligation.

                                  10          To the extent that Defendant’s position is that completing the Notice and

                                  11   Acknowledgement is unnecessary, Standard Condition Number 3 requires Defendant to “follow

                                  12   the instructions of the probation officer,” not the instructions of the probation officer that
Northern District of California
 United States District Court




                                  13   Defendant deems necessary. Judgment at 3, ECF 211. In his post-hearing brief, Defendant argues

                                  14   without citation to evidence or authority that “Mr. Roller also had a right not to incriminate

                                  15   himself by completing the duty to register form.” Def.’s Brief at 6-7, ECF 308. Defendant argues

                                  16   that if signed, the Notice and Acknowledgment “would like be Exhibit A in the prosecution’s case

                                  17   if he was to be charged with failure to register as a required in the future.” Id. Defendant’s

                                  18   speculation as to the potential future use of the Notice and Acknowledgement, in the event that

                                  19   California were to change it sex offender registration requirements and Defendant were to violate

                                  20   those requirements, does not satisfy the standards set forth in Antelope and discussed above. In

                                  21   order to demonstrate that requiring him to sign the Notice and Acknowledgement violated his

                                  22   Fifth Amendment rights, Defendant would have to show at minimum that signing would result in

                                  23   a reasonably particular and apparent threat of future criminal prosecution. See Antelope, 395 F.3d

                                  24   at 1134. He has not done so here.

                                  25          The Court finds that the Government has proved by a preponderance of the evidence that

                                  26   Defendant violated Standard Condition Number 3 when he refused to sign the United States

                                  27   Probation System Offender Notice and Acknowledgement of Duty to Register as a Sex Offender

                                  28   at Officer Zhuang’s request.
                                                                                          7
                                   1          C.      Refusal to Report for Cell Phone Inspection

                                   2          Officer Zhuang testified that on December 18, 2017, Defendant refused an instruction to

                                   3   report to the probation office for a cell phone inspection. Officer Zhuang spoke to Defendant by

                                   4   telephone, and he told her that he is not subject to cell phone inspection. Officer Zhuang referred

                                   5   Defendant to Special Condition Number 2 of his supervised release, which provides as follows:

                                   6          2.      The defendant shall not own any computer except as approved by the
                                              Probation Officer. All computers, computer-related devices, including, but not
                                   7          limited to, personal computers, personal data assistants (PDAs), Internet
                                              appliances, electronic games, and cellular telephones, as well as their peripheral
                                   8          equipment, that can access, or can be modified to access, the Internet, electronic
                                              bulletin boards, and other computers, or similar media and their peripheral
                                   9          equipment, used by the defendant, shall be subject to search and seizure and the
                                              installation of search and/or monitoring software and/or hardware, including
                                  10          unannounced seizure for the purpose of search. The defendant shall not add,
                                              remove, upgrade, update, reinstall, repair, or otherwise modify the hardware or
                                  11          software on the computers, computer-related devices, or their peripheral equipment,
                                              nor shall he hide or encrypt files or data without prior approval of the Probation
                                  12          Officer. Further, the defendant shall provide all billing records, including
Northern District of California
 United States District Court




                                              telephone, cable, Internet, satellite, and the like, as requested by the Probation
                                  13          Officer.
                                  14   Judgment at 4, ECF 211 (emphasis added). Officer Zhuang testifiedk that Defendant responded

                                  15   by stating that because his cell phone is not connected to the internet, Special Condition Number 2

                                  16   does not apply. Defendant stated that Special Condition number 1 controls, and that because

                                  17   Officer Zhuang lacked reasonable suspicion, Defendant was not subject to cell phone inspection.

                                  18   Special Condition Number 1 reads as follows:

                                  19          1.      The defendant shall submit to a search of his person, property, house,
                                              residence, vehicle, papers, computer, other electronic communication or data
                                  20          storage devices or media, and effects at any time, with or without a warrant, by any
                                              law enforcement or Probation Officer with reasonable suspicion concerning
                                  21          unlawful conduct or a violation of a condition of probation or supervised release.
                                              Failure to submit to such a search may be grounds for revocation; the defendant
                                  22          shall warn residents that the premises may be subject to searches.
                                  23   Judgment at 4, ECF 211.

                                  24          Officer Zhuang testified that on April 6, 2018, she and two other officers went to

                                  25   Defendant’s home. At that time Defendant permitted Officer Libby, who is certified to inspect

                                  26   electronics and cell phones and computers, to do a manual inspection of his cell phone. Officer

                                  27   Zhuang testified that Defendant has a flip phone which has the capacity to be connected to the

                                  28   Internet, but that Defendant does not have a data plan. Nothing of concern was found on
                                                                                        8
                                   1   Defendant’s cell phone during the manual inspection. However, Defendant refused to let Officer

                                   2   Libby connect his cell phone to a cell phone inspection machine.

                                   3          Defendant’s cell phone is subject to inspection under Special Condition Number 2, which

                                   4   specifically provides for search of “cellular telephones, as well as their peripheral equipment, that

                                   5   can access, or can be modified to access, the Internet.” Officer Zhuang testified that Defendant’s

                                   6   cell phone has the capacity to connect to the Internet. The fact that Defendant does not have a data

                                   7   plan does not exempt his cell phone from Special Condition Number 2 under the clear language of

                                   8   the condition providing for search of cell phones that either can access or be modified to access

                                   9   the Internet. There is no requirement of reasonable suspicion for a search of Defendant’s cell

                                  10   phone under Special Condition Number 2. Accordingly, Defendant had no basis for refusing

                                  11   Officer Zhuang’s instruction to come into the probation office for a cell phone inspection, or for

                                  12   refusing to permit his cell phone to be connected to an inspection machine.
Northern District of California
 United States District Court




                                  13          The Court finds that the Government has proved by a preponderance of the evidence that

                                  14   Defendant violated Standard Condition Number 3 when he refused Officer Zhuang’s request that

                                  15   he go into the probation office for a cell phone inspection, and when he refused to permit his cell

                                  16   phone to be connected to an inspection machine.

                                  17          D.      Refusal to Provide Proof of Sex Offender Registration

                                  18          Officer Zhuang testified that on June 2, 2018, Defendant refused an instruction to provide

                                  19   proof of sex offender registration. He told her that she should already have that information and

                                  20   that it was redundant for her to ask him for it. Officer Zhuang then checked with local law

                                  21   enforcement and confirmed that Defendant had registered. Defendant concedes that he refused

                                  22   Officer Zhuang’s instruction to provide her with proof of registration.

                                  23          The Court finds that the Government has proved by a preponderance of the evidence that

                                  24   Defendant violated Standard Condition Number 3 when he refused Officer Zhuang’s request that

                                  25   he provide her with proof of his sex offender registration.

                                  26          E.      Future Proceedings

                                  27          Based on this record, it appears to the Court that Defendant has demonstrated a consistent

                                  28   pattern of refusing to comply with his probation officer’s instructions, in violation of Standard
                                                                                         9
                                   1   Condition Number 3. At the evidentiary hearing, Defendant’s counsel explained to the Court that

                                   2   Defendant will comply with the probation officer’s instructions, but only if it is clear to Defendant

                                   3   that he must do so. The Court pointed out that Standard Condition Number 3 does not state that

                                   4   Defendant is required to follow only those instructions that he thinks make sense. In fact,

                                   5   Standard Condition Number 3 does not even limit Defendant’s obligation to follow the probation

                                   6   officer’s instructions to reasonable instructions or instructions that will provide valuable

                                   7   information. The condition requires Defendant to “follow the instructions of the probation

                                   8   officer.” Judgment at 3, ECF 211. Going forward, Defendant may wish to consider the breadth of

                                   9   that condition when deciding whether to refuse his probation officer’s instructions.

                                  10          With respect to the violations of Standard Condition Number 3 described above, the

                                  11   Government requests that the Court modify Defendant’s supervised release by imposing an

                                  12   additional year of supervision. Defendant requests that if the Court finds that he violated the terms
Northern District of California
 United States District Court




                                  13   of supervised release, the Court impose either no penalty, community service, or house arrest. The

                                  14   Court is not prepared to decide at this time what penalty, if any, should be imposed as a result of

                                  15   Defendant’s violations of the terms of his supervised release. The Court sets a sentencing hearing

                                  16   for June 4, 2019 at 9:00 a.m.

                                  17    IV.   ORDER

                                  18          (1)     The Court finds that the Government has proved by a preponderance of the

                                  19                  evidence that Defendant violated Standard Condition Number 3 of the terms of his

                                  20                  supervised release, as set forth in Charge 1 of the June 11, 2018 Form 12; and

                                  21          (2)     Sentencing on that violation is set for June 4, 2019 at 9:00 a.m.

                                  22

                                  23   Dated: March 28, 2019

                                  24                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
                                                                                         10
